DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 28 March 2019 and 28 April 2019 have been considered by the Examiner.

Drawings
	The original drawings received on 9 January 2019 are accepted by the Examiner.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising 10-30 mol% of Al2O3, 10-55 mol% of CaO, 10-25 mol% of B2O3 0-30 mol% of SiO2, and 1-20 mol% of refractive index raising components where the refractive index raising components as defined by the specification are BaO, SrO, La2O3, Nb2O5, ZrO2, TiO2, SnO2, Sb2O3, alkaline earth metal oxides, and transition metal oxides as shown in paragraphs [0019]-[0029] and Table 2 of the instant specification exhibiting a refractive index of greater than or equal to 1.62. However, the specification does not reasonably provide enablement for all refractive index raising components.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The breadth of the claims:
The claims encompass all optical boroaluminate glasses comprising 10-30 mol% of Al2O3, 10-55 mol% of CaO, 10-25 mol% of B2O3 0-30 mol% of SiO2, and 1-20 mol% of refractive index raising components wherein the glass has a refractive index of 1.62 or greater.
The nature of the invention:
The invention relates to an optical boroaluminate glass composition exhibiting a specific refractive index range.
The state of the prior art:
While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a refractive index raising component based solely on the base glass and a refractive index.
The level of ordinary skill:
The level of ordinary skill in the art is high.
The level of predictability in the art:
The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted. However, generally the composition of glass described only by its base glass and any refractive index raising component and a physical property is not considered to be predictable.
The amount of direction provided by the inventor:
The inventor discloses compositional ranges that are preferred for producing an optical glass with the properties required by the instant claims (see specification paragraphs [0007] and [0013]-[0030]).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing an optical glass material having a refractive index raising component exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
The existence of working examples:
There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The preferred composition described in the disclosure would allow the production of an optical boroaluminate glass exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce an optical boroaluminate glass exhibiting the required properties having a refractive index raising component falling outside the preferred components and ranges.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce an optical boroaluminate glass having the required properties outside of the compositions indicated as being enabled. Making or using an optical boroaluminate glass with a refractive index of 1.62 or greater having a composition other than that which has been indicated as enabled would require undue due to the lack of guidance provided in the instant specification. The optical boroaluminate glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all optical boroaluminate glass compositions comprising a refractive index raising component that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.
Claims 2-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to meet the scope of enablement since they depend either directly or indirectly from claim 1.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “from greater than or equal to 1.0 mol% to less than or equal to 20.0 mol% refractive index raising components”.  It is not clear in the claim what components are considered refractive index raising components. CaO can raise the refractive index of a glass so would that be considered a refractive index raising component. In dependent claims components such as La2O3, Nb2O5, BaO, and SrO  are recited and are or could be considered refractive index raising components but it is not clear what other components might be considered refractive index raising components and how much a refractive index must rise from what point. It the refractive index that is raised based on any optical glass composition or is the refractive index based on a base glass comprising the same amounts of B2O3 and Al2O3 if the boroaluminate glass? The term “refractive index raising component” is vague and renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by "refractive index raising components"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2-20 are 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to meet the scope of enablement since they depend either directly or indirectly from claim 1.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Aitken et al., U.S. Patent Application Publication US 2012/0132282 A1.
Aitken et al. disclose an alkali-free glass having the following composition in terms of mole percentages: 0-70% of SiO2, 0-35% of Al2O3, 0-30% of B2O3, 0-12% of MgO, 0-20% of SrO, 0-67% of CaO, 0-33% of BaO, 0-20% of one or more of SrO, ZnO, SnO2, and ZrO2, and may further include 0-2% of TiO2, MnO, ZnO, Nb2O5, Ta2O5, ZrO2, La2O3, Y2O3, and/or P2O5. See Abstract and the entire specification, specifically, paragraphs [0007]-[0015], [0082]-[0090], and [0104]. The compositional ranges of Aitken et al. are sufficiently specific to anticipate the glass as recited in claims 1-3 and 5-20. See MPEP 2131.03. Furthermore, Aitken et al. disclose Example 7, which anticipates the compositional ranges of claims 1-3, 5, and 18, Example 9, which anticipates the compositional ranges of claims 1-3, 5, 7, and 18, Examples 27, 29, 31, 33, and 34, which anticipate the compositional ranges of claims 1-3, 8, 9, and 18, Examples 28, 30, and 35-44, which anticipate the compositional ranges of claims 1-3, 7, and 18. Example 32, which anticipates the compositional ranges of claims 1-3 and 7, and Examples 63-70, which anticipate the compositional ranges of claims 1-3, 8, and 18. See Tables 1, 2, 6, 7, and 12. Additionally, Example 10, nearly anticipates the compositional ranges of claims 1-3, 5-7, and 18. See Table 2.
Aitken et al. does not disclose any examples that anticipate claim 6. However, Example 10, nearly anticipates the compositional ranges of claims 1-3, 5-7, and 18. See Table 2.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Aitken et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Aitken et al. would inherently possess the properties recited in claims 1, 8-17, 19, and 20. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



EAB
16 March 2021